Mickles. Motion to vacate decree and the docketing thereof, and to let the defendant in to defend this suit generally, denied with costs to be taxed. But defendant Mickles so far relieved as to have an order stating that although the decree is to stand as a security to the complainant for the deficiency for which Mickles is equitably liable, it is not to be deemed conclusive as to the amount for which he is liable. If Mic-kles files a cross bill, and prosecutes it with due diligence' complainant to be restrained from taking out an execution against him for the deficiency, until the amount for which he is liable beyond the $6,500 and interest can be ascertained *8and settled in such cross suit. In the meantime complainant to be at liberty to proceed to a sale of the premises under the -decree, &c.